ORDER

PER CURIAM.
Franck William Yao (“Father”) appeals from the judgment of the trial court dissolving his marriage to Tamara R. Yao (“Mother”) and providing for custody and support of Father and Mother’s minor child (“Child”). Father asserts that the trial court erred in requiring him to exercise his visitation with Child in St. Louis or California and in prohibiting him from removing Child from the state of Missouri without Mother’s permission. Father also argues that the trial court’s parenting plan fails to comply with Section 452.375 in that the holiday schedule provided is inadequate.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(5).